Title: [Diary entry: 7 May 1760]
From: Washington, George
To: 

Wednesday May 7. After taking the Doctrs. Direction’s in regard to my People I set out for my Quarters and got there abt. 12 Oclock—time enough to go over them and find every thing in the utmost confusion, disorder & backwardness my Overseer lying upon his Back of a broken Leg, and not half a Crop especially of Corn Ground prepard. Engagd. Vale. Crawford to go in pursuit of a Nurse to be ready in case more of my People shd. be seizd with the same disorder.